Citation Nr: 0323263	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the claim.

This case was previously before the Board in June 2000, at 
which time the claim was denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2001 Order, the Court vacated the 
Board's decision, and remanded the case for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).

Following the Court's Order, the Board directed that the 
veteran be accorded a VA medical examination in conjunction 
with his appeal.  Such an examination was scheduled in 2002, 
but the veteran did not report for this examination.  
Thereafter, in November 2002, the Board issued a decision 
which denied the veteran's TDIU claim.  In this decision, the 
Board found that no good cause had been shown for his failure 
to appear for the VA medical examination scheduled in 2002, 
and, thus, his claim had to be denied pursuant to 38 C.F.R. 
§ 3.655(b) as a matter of law.  

However, it was subsequently discovered that the veteran did 
not receive adequate notice regarding the scheduling of the 
2002 VA medical examination.  Accordingly, the Board issued a 
decision which vacated the November 2002 decision in its 
entirety.  The Board will now readjudicate the merits of the 
underlying claim.


REMAND

The veteran is service connected for multiple shell fragment 
wound injuries to the joints, muscles, bones, and nerves of 
the right shoulder, arm, elbow, forearm, wrist, and hand, and 
amputation of the index, middle, and ring fingers of the 
right hand at the mid-portion of the metacarpals.  Service 
connection was granted for these disabilities by an October 
1945 rating decision, which initially assigned a combined 
rating of 100 percent.  By a November 1946 rating decision, 
his disability evaluation was reduced to a combined rating of 
90 percent, which has remained in effect ever since.  His 
specific disabilities include: a 70 percent evaluation under 
Diagnostic Code 5125 for loss of use of the right hand; a 40 
percent evaluation under Diagnostic Code 5214 for complete 
ankylosis of the wrist at an unfavorable angle with traumatic 
neuritis of the ulnar nerve; a 50 percent evaluation under 
Diagnostic Code 5205 for ankylosis of the right elbow and 
residuals of malunion of a fracture of the radius and ulnar 
and lower end of the humerus; a 20 percent evaluation under 
Diagnostic Code 5201 for limitation of motion of the right 
shoulder with fracture of the head of the humerus and 
retained foreign bodies; and a noncompensable (zero percent) 
evaluation under Diagnostic Code 7801 for scars residual to 
wounds of the scalp and of the left thigh.  The veteran has 
also been granted special monthly pension (now special 
monthly compensation) for loss of use of the major hand. 

The veteran filed a VA Form 21-8940, Application for 
Compensation Based on Unemployability, in October 1998.  On 
this application, he indicated that he last worked as a full-
time purchasing agent for a bank from 1974 until August 1985.  
He indicated that he left this job because he had reached 
retirement age, that he did not leave this job because of his 
disability, and that he had not tried to obtain employment 
since that time.  Further, he indicated that he had completed 
high school, but that he had not had any other education or 
training prior to or since he left his last place of 
employment.

The veteran subsequently underwent a VA medical examination 
in December 1998.  However, the examiner did not proffer an 
opinion as to the extent the veteran's service-connected 
disabilities, in and of themselves, affected his ability to 
obtain and maintain substantially gainful employment.  
Further, there is no medical evidence on file concerning the 
severity of these disabilities since December 1998.  Thus, 
the Board determined that a new examination was necessary in 
the instant case, but, as mentioned above, the veteran did 
not receive adequate notice of this examination.  
Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran another opportunity to undergo 
such an examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right shoulder, arm, 
and hand disabilities since December 
1998.  After securing any necessary 
release, the RO should obtain these 
records.

3.  After obtaining any additional 
medical records identified by the 
veteran, the RO should schedule him for a 
medical examination(s) to evaluate the 
current severity of his service-connected 
right shoulder, arm, and hand 
disabilities.  Send the claims folder to 
the examiner(s) for review; the 
examiner(s) must indicate that the claims 
file was reviewed in conjunction with the 
examination.  Following the evaluation 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on what effect the veteran's 
service-connected residuals of gunshot 
wounds of the right upper extremity, to 
include his right shoulder, arm, and hand 
disabilities, have on his ability to 
work.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished should be furnished a Supplemental 
Statement of the Case, which addresses all of the evidence 
obtained after the issuance of the January 1999 Statement of 
the Case, and includes the pertinent regulations implementing 
VCAA.  Thereafter, the veteran and his representative should 
also be provided with an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


